 In the Matter Of CAMPBELL METAL WINDOWCORP., DIVISION OFTRUSCONSTEELCOMPANYandSIIOPMEN'SLOCAL UNION #484, IN-TERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL AND ORNAMENTALIRONWORKERSCase No. R-2838.-Decided August 11, 1941Investigation and Certification of Representatives:stipulation for Certificationupon pay-roll check.Mr. John A. Penello,for the Board.Mr. Harry Armstrong,of Baltimore, Md., for the Company.Mr. Joseph Stamm,of Baltimore, Md., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 21, 1941, Shopmen's Local Union #484, International As-sociation of Bridge, Structural and Ornamental Iron Workers, hereincalled the Union, filed with the Regional Director for the Fifth Re-gion (Baltimore, Maryland) a petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Campbell Metal Window Corp., division of Truscon Steel Com-pany, herein called the Company, engaged in the manufacture, sale,and distribution of metal windows, metal lath, and other productsat Baltimore, Maryland, and requesting an investigation and certifi-cation of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On July25, 1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On July 28, 1941, the Company, the Union, andthe Regional Director entered into a "STIPULATION FOR CER-TIFICATION UPON PAY ROLL CHECK".34 N.L.R B, No 23.140 OAM?BELL METAL WINDOW CORP.141Pursuant to the Stipulation, a pay-roll check by comparison ofdesignation cards and the membership rolls of the Union with theCompany's pay-roll records of July 15, 1941, was made on July 28,1941, under the supervision of the Regional Director, to determinethe number of production and maintenance employees at the Balti-more plant of the Company, excluding foremen, superintendents,executives, machinists, draftsmen, timekeepers, and office and salariedemployees, who designated the Union as their bargaining agency.On July 30, 1941, the Regional Director, acting pursuant to theStipulation, issued and duly served upon the parties a Report onResults of Investigation by an Inspection of Records.No objectionsto said Report have been filed by any of the parties.In his Report the Regional Director reported that the comparisonof the Union designations and membership rolls with the pay rollof the Company showed one hundred forty-four (144) out of onehundred forty-four (144) eligible employees authorized the Unionto represent them for the purposes of collective bargaining with theCompany in respect to rates of pay, wages, hours of employment andother conditions of employment.Upon the basis of the Stipulation, the Report on Results of Investi-gation by an Inspection of Records, and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Campbell Metal Window Corp., divisionof Truscon Steel Company, Baltimore, Maryland, within the mean-ing of Section 9 (c) and Section 2 (6) and (7)_ of they National LaborRelations Act.2.All production and maintenance employees at the Baltimoreplant of the Company, excluding foremen, superintendents, execu-tives,machinists, draftsmen, timekeepers, and office and salariedemployees, constitute a unit appropriate for collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct.3.Shopmen's Local Union #484, International Association ofBridge, Structural and Ornamental IronWorkers, affiliated withthe American Federation of Labor, has been designated and selectedby a majority of the employees in the above unit as their representa-tive for the purposes of collective bargaining, and is the exclusiverepresentative of all the employees in said unit, within the meaningof Section 9 (a) of the National Labor Relations Act. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT ISHERESYCERTIFIED that Shopmen's Local Union #484, Inter-nationalAssociation of Bridge, Structural and Ornamental IronWorkers, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of all production and mainte-nance employees at the Baltimore plant of Campbell Metal WindowCorp., division of Truscon Steel Company, Baltimore, Maryland,excluding foremen, superintendents, executives, machinists, drafts-men, timekeepers, and office and salaried employees, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the Act, Shopmen's Local Union #484, Inter-nationalAssociation of Bridge, Structural and Ornamental IronWorkers, affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.